Quinn, Judge
(concurring in part and dissenting in part):
Putting aside my dissents in United States v Armstrong, 22 USCMA 438, 47 CMR 479 (1973) and in United States v Moore, 19 USCMA 586, 42 CMR 188 (1970), and assuming that the search of the accused’s car was unlawful, in my opinion evidence other than the discovery of Rowe’s checkpad would have led the law enforcement authorities to Rowe and. Thomas.
The accused’s car was searched on May 12, 1972. Earlier, Agent Rogers had learned that some forged checks on Thomas’ bank account had been cashed by a Ronald Carswell. He also knew that a government adding machine had been stolen from Langley Air Force Base and pawned by a Ronald Carswell, and he had determined that only one person of that name was in the Air Force, but he was stationed in a different state. Consequently, when Agent Rogers discovered the two traffic citations in the name of Ronald Carswell in the accused’s possession, he was confronted with a link between the accused and Ronald Carswell that dictated further investigation. In fact, Rogers testified that he seized the traffic citations because he believed they indicated "that Ronald Peurifoy used the name Ronald Carswell.” Thus, the accused was connected with the Thomas check forgeries and with the pawning of stolen property before his car was searched. From the moment of that connection, common sense and sound police practice demanded that the connections be investigated. I have no doubt whatever that the investigation would have disclosed, as the evidence demonstrates it did, that other property pawned by Ronald Carswell had been stolen from Thomas and Rowe. I cannot conclude with the majority, therefore, that the checkbook obtained in the' subsequent search of accused’s car was the "controlling factor” in procurement of testimony by Thomas and Rowe. Cf. United States v Atkins, 22 USCMA 244, 246, 46 CMR 244, 246 (1973). In my opinion, the checkbook was only the last link added to an existing chain of evidence that led directly and necessarily to Thomas and Rowe. As contended by the Government, this situation clearly falls within the scope of the evolving doctrine of "inevitable discovery,” see People v Fitzpatrick, 32 NY2d 499 (1973), cert denied, 42 USLW 3304 (US Nov 19, 1973), and within the contention of the now Chief Justice Burger in Smith v United States, 324 F2d 879, 888 (1963), cert denied, 377 US 954 (1963), that the taint doctrine does not apply to testimony of a willing witness. However, I need not decide whether either or both conceptions are justified by the Fourth Amendment. I am satisfied that the mistaken seizure of the checkpad could not, and did not, immunize the accused from the consequences of the weight of evidence that had been amassed against him before the search so that the government’s procurement of the testimony of Thomas and Rowe did not result from the kind of exploitation of illegally seized evidence condemned in Wong Sun v United States, 371 US 471 (1963).
I would sustain the trial judge’s determination that the testimony of Rowe and Thomas was obtained through lawful means sufficiently independent of the checkpad to satisfy constitutional requirements, and I would affirm the decision of the Court of Military Review.